Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danny Dewayne Irick, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Irick v. Rivera, No. 8:12-cv-02415-SB, 2012 WL 6200303 (D.S.C. Dec. 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.